Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 1 of 7 PageID #: 211




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ANTONIO L. OFFUTT,                                     )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:20-cv-00608-JRS-TAB
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                               Respondent.             )


                Order Denying Motion for Relief Pursuant to 28 U.S.C. § 2255
                         and Denying Certificate of Appealability

       For the reasons explained in this Entry, the motion of Antonio Offutt for relief pursuant to

28 U.S.C. § 2255 must be denied and the action dismissed with prejudice. In addition, the Court

finds that a certificate of appealability should not issue.

                                         I. The § 2255 Motion

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

(1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

§ 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

results in a complete miscarriage of justice." Blake v. United States, 723 F.3d 870, 878-79 (7th

Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 2 of 7 PageID #: 212




States, 113 F.3d 704, 705 (7th Cir. 1997)).

                                         II. Factual Background

          Offutt was charged on Mary 2, 2018, with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). United States v. Offutt, 1:18-cv-137-JRS-TAB-1 ("Crim. Dkt.")

Dkt. 1.

          On January 11, 2019, he filed a revised petition to enter plea of guilty and plea agreement.

Cr. Dkt. 34. The Plea Agreement contains the following factual basis:

          Prior to the defendant’s possession of the Walther model PK380 pistol, he had been
          convicted of multiple crimes that were punishable by more than one year of
          imprisonment, including Battery Causing Serious Bodily Injury (a Class C felony)
          and Criminal Recklessness (a Class D felony) in Marion County (Indiana) cause
          number 49G 17-0110-DF-198549 on or about February 27, 2002; and Forgery (a
          Class C felony) in Marion County (Indiana) cause number 49G05-1208-FC-052679
          on or about September 17, 2013.

Crim. Dkt. 34, ¶ 18. The Plea Agreement further provides that, for purposes for calculating the

offense level, four levels should be added under U.S.S.G. § 2K2.1(b)(6)(B) because Offutt

"possessed the firearm in connection with another felony offense, specifically the possession of

controlled substances." 1 Id. ¶ 22(b).

          To prepare for sentencing, the probation office prepared a Presentence Investigation Report

("PSR"). Crim. Dkt. 35. According to the PSR, Offutt's base offense level was 20, pursuant to

U.S.S.G. § 2K2.1(a)(4)(A). Id. ¶ 14. As discussed in the Plea Agreement, four levels were added

under U.S.S.G. § 2K2.1(b)(6)(B), and three levels were subtracted under U.S.S.G. § 3E1.1. for

acceptance of responsibility. Id. ¶¶ 15, 21-22. Offutt's total offense level was 21, and his criminal

history category was VI. Id. ¶¶ 23, 46. Neither party objected to the PSR.




1
  The Plea Agreement refers to U.S.S.G. § 2D2.1(b)(6)(B), but this appears to be a typo and
intended to refer to U.S.S.G. § 2K2.1(b)(6)(B).
                                                   2
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 3 of 7 PageID #: 213




       During the plea hearing, the Court reviewed with Offutt the indictment, penalties, trial

rights, elements of the offense, and the sentencing factors. Dkt. 10 p. 5-14. The Court asked Offutt

whether he agreed the facts in the Plea Agreement were true, and Offutt responded, "Yes." Id. at

9. The Court asked if Offutt had any questions regarding the plea or the consequences of his plea,

and Offutt responded, "No, Your Honor." Id. at 14. The Court then reviewed the PSR and neither

party objected to it. Id. p. 15-16. The Court accepted the PSR as its findings of fact. Id. p. 17.

       The Court sentenced Offutt to 90 months in prison to be followed by three years of

supervised release. Crim Dkt. 39.

       Offutt did not appeal.

                                           III. Discussion

       In support of his § 2255 motion, Offutt argues that his conviction is invalid under Rehaif

v. United States, 139 S. Ct. 2191 (2019), and that his counsel was ineffective by not moving to

dismiss the indictment or file an appeal. In reply, Offutt argues that his sentence was improperly

enhanced under the Sentencing Guidelines based on the conclusion that he possessed a firearm in

connection with another felony offense.

       A. Rehaif v. United States

       In Rehaif, the Supreme Court held that:

       [I]n a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
       prove both that the defendant knew he possessed a firearm and that he knew he
       belonged to the relevant category of persons barred from possessing a firearm.

139 S. Ct. at 2200. In other words, under Rehaif, the United States' burden includes proving beyond

a reasonable doubt that Offutt knew, at the time of the offense, he had "been convicted in any court

of, a crime punishable by imprisonment for a term exceeding one year." 18 U.S.C. § 922(g)(1);

see also United States v. Maez, 960 F.3d 949, 955 (7th Cir. 2020). However, when a defendant



                                                  3
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 4 of 7 PageID #: 214




seeks to invalidate his guilty plea based on a Rehaif error, "the burden of persuasion rests on the

defendant." United States v. Williams, 946 F.3d 968, 973 (7th Cir. 2020).

       Offutt does not argue that he was unaware of his status as a felon when he pleaded guilty

to being a felon in possession of a firearm. Further, the record supports a conclusion that Offutt

was aware of his status as a felon. Offutt’s Plea Agreement states:

       Prior to the defendant’s possession of the Walther model PK380 pistol, he had been
       convicted of multiple crimes that were punishable by more than one year of
       imprisonment, including Battery Causing Serious Bodily Injury (a Class C felony)
       and Criminal Recklessness (a Class D felony) in Marion County (Indiana) cause
       number 49G 17-0110-DF-198549 on or about February 27, 2002; and Forgery (a
       Class C felony) in Marion County (Indiana) cause number 49G05-1208-FC-052679
       on or about September 17, 2013.

Crim. Dkt. 34, ¶ 18. In addition, the PSR reflects that Offutt was aware of his status as a felon at

the time he possessed the firearm. Offutt had several convictions for crimes for which he served

more than a year in prison, including a conviction for Battery Causing Serious Bodily Injury for

which he was sentenced to six years in prison, dkt. 35 ¶ 37, and a conviction for Forgery for which

he was sentenced to four years, id., ¶ 43. Having spent more than a year in prison on several

convictions, Offutt cannot genuinely argue now that he did not know he had been convicted of an

offense punishable by a term of imprisonment exceeding one year.

       B. Ineffective Assistance of Counsel

       Offutt next argues that his counsel was ineffective for failing to move to dismiss the

indictment or file an appeal based on the fact that Rehaif was pending before the Supreme Court.

A petitioner claiming ineffective assistance of counsel bears the burden of showing (1) that trial

counsel's performance fell below objective standards for reasonably effective representation and

(2) that this deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 688–94

(1984); United States v. Jones, 635 F .3d 909, 915 (7th Cir. 2011). If a petitioner cannot establish



                                                 4
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 5 of 7 PageID #: 215




one of the Strickland prongs, the court need not consider the other. Groves v. United States, 755

F.3d 588, 591 (7th Cir. 2014).

       As discussed above, Offutt is unable to make a successful Rehaif claim. He has therefore

failed to demonstrate prejudice based on counsel's alleged failure to move to dismiss the indictment

or appeal based on Rehaif.

       To the extent that Offutt can be understood to claim that his counsel was ineffective for

failing to file an appeal, the Supreme Court held in Garza v. Idaho, 139 S. Ct. 738, 742 (2019),

that there is a presumption of prejudice, even in light of an appeal waiver in a plea agreement, if

an attorney fails to file a notice of appeal. However, that rule applies only when "a defendant has

expressly requested an appeal"; in other words, when an attorney fails "to file a notice of appeal

despite the defendant's express instructions." Id. at 746, 750. Offutt does not claim that he

requested an appeal. He therefore has no Garza claim.

       C. Sentence Enhancement

       In reply in support of his § 2255 motion, Offutt argues that the Court incorrectly applied a

four-level enhancement to his sentence under U.S.S.G. 2K2.1(b)(6)(B) based on the conclusion

that he possessed the firearm in connection with another felony – possession of 10.5 grams of

cocaine and 2 grams of marijuana. Offutt asserts that he was not charged with a drug felony and it

therefore should not be used to enhance his sentence. He further argues that the Court did not make

an express finding that Offutt's possession of a firearm was connected to the possession of cocaine

and marijuana. He asks to be resentenced without the four-level enhancement.

       Section 2K2.1(b)(6)(B) provides for a sentencing enhancement when a defendant "used or

possessed a firearm…in connection with another felony offense." "This enhancement may be

applied regardless of whether a charge was brought or a conviction obtained for the other felony



                                                 5
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 6 of 7 PageID #: 216




offense." United States v. Sandidge, 784 U.S. 1055, 1062 (7th Cir. 2015). But it applies only to

conduct "related to the offense of conviction." United States v. Seals, 813 F.3d 1038, 1046 (7th

Cir. 2016). And the Court must make factual findings of the defendant's participation in the other

felony offense. Id.

        Here, Offutt admitted through his Plea Agreement that the firearm and the drugs were

discovered together. Cr. Dkt. 34 ¶ 18(c). And at his plea and sentencing hearing, Offutt affirmed

the facts stated in the Plea Agreement. Dkt. 10 at 9. The PSR reiterates these facts and the Court

accepted them as its factual findings when sentencing Offutt. Id. at 17. Offutt therefore cannot

show that the sentencing enhancement was inapplicable or that the Court did not make the required

findings.

                                             IV. Conclusion

        For the reasons explained in this Order, Antonio Offutt is not entitled to relief on his § 2255

motion. Accordingly, his motion for relief pursuant to § 2255 is DENIED and this action is

dismissed with prejudice. Judgment consistent with this Entry shall now issue and the Clerk shall

docket a copy of this Order in No. 1:18-cr-137-JRS-TAB-1. The motion to vacate (Crim. Dkt.

43) shall also be terminated in the underlying criminal action.

                               V. Denial of Certificate of Appealability

        A habeas petitioner does not have the absolute right to appeal a district court's denial of his

habeas petition, rather, he must first request a certificate of appealability. See Miller–El v. Cockrell,

537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014). Pursuant to

Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court finds that Offutt has failed to show that reasonable jurists would

find "it debatable whether the petition states a valid claim of the denial of a constitutional right"



                                                   6
Case 1:18-cr-00137-JRS-TAB Document 44 Filed 09/03/21 Page 7 of 7 PageID #: 217




and "debatable whether [this Court] was correct in its procedural ruling." Slack v. McDaniel, 529

U.S. 473, 484 (2000). The Court therefore denies a certificate of appealability.

       IT IS SO ORDERED.


Date: 9/3/2021




Distribution:

ANTONIO L. OFFUTT
16386-028
GILMER - FCI
GILMER FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 6000
GLENVILLE, WV 26351

Lindsay E. Karwoski
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lindsay.karwoski@usdoj.gov




                                                7
